COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag. Judge Dkt. No. GL ho _ | bY Date bt 20)
USAO No. 4O 19 RC O4O%

The Government respectfully requests the Court to dismiss without prejudice the Complaint __. Removal
Proceedings in .

United States v. \) \ SO. oy Noble (jog 4 Aetend ats Chorged by Complain) .

 

ee

 

 

 

fy “A pe
4 on T om 4 i . ‘
The Complaint/Rulea0-Aftidavit was filedon __ [AT AT) yi £1
J U.S, Marshals please withdraw warrant. ELE CO
AgSistabiT UNITED STATES Ary

(Print name)

i/1a Jr

a JUDGE PATE

Distribution: © White — Court Yellow ~+ U.S, Marshals Green — Pretrial Services - Pink ~> AUSA Copy

 

 
